J-S27020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: M.W., A             :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: Y.W., MOTHER                 :
                                         :
                                         :
                                         :
                                         :   No. 1021 EDA 2022

               Appeal from the Order Entered March 17, 2022
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0001115-2021


BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                      FILED NOVEMBER 1, 2022

      Appellant Y.W. (Mother) appeals from the order adjudicating M.W.

(Child) dependent. Mother claims that the evidence was insufficient to support

the dependency allegations, that the trial court abused its discretion in

adjudicating Child dependent and in finding reasonable efforts were made by

the Philadelphia Department of Human Services (DHS) to prevent the removal

of Child from the home, and that the court violated Mother’s right to due

process of law. We affirm.

      The relevant facts and procedural history are well known to the parties.

See Trial Ct. Op., 5/5/22, at 1-4.   Briefly, DHS became involved with the

family on September 10, 2021, after receiving a general protective services

(GPS) report. N.T. Hr’g, 3/17/22, at 7, 20-22. The report alleged that Child

had come home from school and discovered Mother unconscious. Id. Mother,

who had a history of drug use which may have included phencyclidine (PCP),
J-S27020-22



was transported to the Hospital of the University of Pennsylvania (HUP) after

Child called 911. Id. at 8, 15-18.

       Child and Maternal Aunt confirmed to DHS caseworkers that Mother had

a history of drug addiction. Id. at 9-11. Mother admitted her own drug usage

to caseworkers. Id. As a result of the incident, DHS placed Child in the home

of Maternal Aunt. See Trial Ct. Op. at 1. DHS developed a safety plan and

met with Mother on October 13, 2021. Id. At that time, Mother refused to

sign consent forms and claimed that her drug use was solely recreational. Id.

       On October 29, 2021, DHS filed a dependency petition for Child.1 The

trial court held an adjudicatory hearing on March 17, 2022. At the hearing,

DHS presented testimony from DHS investigator Channel Jones and

Community Umbrella Agency (CUA) case manager Kim Sharpton.             Mother

testified on her own behalf. Maternal Aunt was present at the hearing but was

not called to testify.

       Channel Jones testified that she was the DHS investigator assigned to

Child’s case. N.T. Hr’g, 3/17/22, at 6-15. During her testimony, Ms. Jones

described the circumstances leading up to Child’s removal from the home. Id.

Ms. Jones stated that when Mother was transported to the hospital, she had

an injury to her arm and there were reports from the hospital stating that she

had PCP in her system. Id. at 8-9. Ms. Jones also stated that during the DHS
____________________________________________


1DHS attempted to serve D.S. (Father) the dependency petition via United
Parcel Service (UPS), but the petition was refused and returned to sender.
N.T. Hr’g, 3/17/22, at 6. At the time of the dependency hearing on March 17,
2022, Father’s whereabouts were unknown. Id.

                                           -2-
J-S27020-22



investigation, she spoke with Child, Mother, and Maternal Aunt. Id. at 9, 18-

21. Mother, whose arm was visibly injured, admitted to using PCP and “other

drugs.” Id. Mother did not state how long she had been using PCP or disclose

any history of mental health issues. Id. at 10. Based upon her conversations

with Mother, Ms. Jones stated that she had concerns about Mother’s mental

health and substance use due to Mother’s slurred speech and inability to form

coherent sentences or participate in their conversations. Id. at 8-20. Ms.

Jones also testified that when she spoke to Child, he confirmed Mother’s

history of substance use. Id. at 11.

      Ms. Sharpton testified that she was assigned to Child’s case on October

7, 2021. Id. at 15-22. Ms. Sharpton stated that Mother admitted to using

drugs during their initial interview.   Id. at 15.   When Ms. Sharpton asked

Mother about her drug usage, Mother replied that she “uses all of them.” Id.

at 16. Ms. Sharpton also spoke to Maternal Aunt, who confirmed Mother’s

history of substance use. Id. at 17.

      Mother then testified on her own behalf. With respect to the incident

leading to the GPS report, Mother initially testified that she fell and injured

herself due to arthritic knees.      Id. at 24.      Mother also denied being

unconscious when Child came home from school. Id. at 19-24. Despite her

earlier claim of arthritic knees, Mother then testified that she had spilled water

on the floor, which caused her to fall and hit her shoulder on the washing

machine. Id. at 25. Further, Mother denied that she had admitted to using

drugs during her interviews with DHS. Id. at 27.

                                        -3-
J-S27020-22



     At the conclusion of the hearing, the trial court adjudicated Child

dependent. Id. at 33; see also Order of Adjudication, 3/17/22, at 1. The

court found that it was in Child’s best interest to be removed from the home,

that it would be contrary to Child’s welfare to remain in the home, and that

DHS had made reasonable efforts to prevent Child’s removal.          Order of

Adjudication, 3/17/22, at 1-2.

     Mother filed a timely notice of appeal and complied with Pa.R.A.P.

1925(a)(2)(i). The trial court issued a Pa.R.A.P. 1925(a) opinion addressing

Mother’s claims.

     On appeal, Mother raises the following issues for our review:

     1. Did [the trial court err] in law and/or [abuse] its discretion
        when it adjudicated the above-named Child [dependent]
        without clear and convincing evidence to substantiate the
        allegations set forth in the petition?

     2. Did [the trial court err] in law and/or [abuse] its discretion
        when [it] determined that the Child was without proper care or
        control, subsistence, education as required by law, or other
        care or control necessary for his physical, mental and
        emotional health or morals?

     3. Did [the trial court err] in law and/or [abuse] its discretion
        when it adjudicated the above-named Child [dependent] and
        determined that it was in the best interest of the Child to be
        removed from the home of Mother?

     4. Did [the trial court err] in law and/or [abuse] its discretion
        when it adjudicated the above-named Child [dependent] when
        it determined that DHS made reasonable efforts to prevent or
        eliminate the need for removal of the Child from the home?

     5. Did [the trial court err] in law and/or [abuse] its discretion
        when it adjudicated the above-named Child [dependent and]
        denied due process of law to Mother as [guaranteed] by the



                                    -4-
J-S27020-22


          Constitution of the Commonwealth of Pennsylvania and [the]
          Constitution of the United States of America?[2]

Mother’s Brief at 5 (formatting altered).

                           Adjudication of Dependency

       For ease of analysis, we address Mother’s first two issues together.

Mother first argues that the trial court erred in adjudicating Child dependent

because there was insufficient evidence to substantiate the allegations of drug

use. Mother’s Brief at 9. Specifically, Mother emphasizes that she denied the

allegations of drug use at the dependency hearing and there was no

documentary evidence to prove that she used PCP or any other drugs.3 Id.

at 10-11. Additionally, Mother contends that the court erred in finding that

Child was without proper care or control, subsistence, or education, as Child

____________________________________________


2 In support of her due process argument, Mother cites a single United States
Supreme Court case which discusses the standards for the termination of
parental rights, and not an adjudication of dependency. Mother’s Brief at 14-
15 (citing Santosky v. Kramer, 455 U.S. 745, 747-48 (1982) (holding that
before a state may completely and irrevocably sever a parent’s rights to their
children, due process requires that the state support its allegations by at least
clear and convincing evidence)). Accordingly, Mother has waived her due
process argument due to her failure to properly develop her argument and
cite to relevant authority. See, e.g., In re A.P., 920 A.2d 1269, 1275 (Pa.
Super. 2007) (finding an issue waived where mother failed to develop her
claim or cite any authority in support of her argument).

3 Additionally, Mother argues that Ms. Jones’ testimony regarding statements
by Mother and Child was inadmissible hearsay. Mother’s Brief at 10-11.
However, Mother did not raise this issue in her concise statement of errors
complained of on appeal or her statement of questions presented on appeal.
Therefore, this claim is waived. See In re M.Z.T.M.W., 163 A.3d 462, 466
(Pa. Super. 2017) (reiterating that issues not included in a concise statement
of errors complained of on appeal and statement of questions involved are
waived).

                                           -5-
J-S27020-22



had an appropriate home and was doing well in school.              Id. at 11-13.

Therefore, Mother concludes that the court’s dependency adjudication was in

error. Id.

      In reviewing Mother’s claims, our standard of review is as follows:

      In reviewing an order in a dependency matter, our standard of
      review requires us to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record but does not require the appellate court to accept the lower
      court’s inferences or conclusions of law. Accordingly, we review
      for an abuse of discretion.

In re N.B., 260 A.3d 236, 245 (Pa. Super. 2021) (citation and quotation

marks omitted); see also In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa. Super.

2004) (citation omitted) (recognizing that the trial court is “free to believe all,

part, or none of the evidence presented, and is likewise free to make all

credibility determinations and resolve conflicts in the evidence” (citations

omitted)). In child dependency proceedings, the health and safety of the child

“supersede[s] all other considerations.” In re R.P., 957 A.2d 1205, 1220 (Pa.

Super. 2008).

      To adjudicate a child dependent, the trial court must find that the child

meets the statutory definition of a dependent child by clear and convincing

evidence. In re A.B., 63 A.3d 345, 349 (Pa. Super. 2013) (citations omitted).

      The statutory definition of a dependent child is a child who

         is without proper parental care or control, subsistence,
         education as required by law, or other care or control
         necessary for his physical, mental, or emotional health, or
         morals. A determination that there is a lack of proper
         parental care or control may be based upon evidence of

                                       -6-
J-S27020-22


        conduct by the parent, guardian or other custodian
        that places the health, safety or welfare of the child
        at risk, including evidence of the parent’s, guardian’s
        or other custodian’s use of alcohol or a controlled
        substance that places the health, safety or welfare of
        the child at risk . . . .

42 Pa.C.S. § 6302 (emphasis added).

     Further, this Court has described the “clear and convincing” evidentiary

standard as follows:

     Clear and convincing evidence has been defined as testimony that
     is so clear, direct, weighty, and convincing as to enable the trier
     of facts to come to a clear conviction, without hesitancy, of the
     truth of the precise facts in issue.

     In accordance with the overarching purpose of the Juvenile Act to
     preserve the unity of the family whenever possible, a child will
     only be declared dependent when he is presently without proper
     parental care and when such care is not immediately available.
     This Court has defined proper parental care as that care which (1)
     is geared to the particularized needs of the child and (2) at a
     minimum, is likely to prevent serious injury to the child.

A.B., 63 A.3d at 349 (citations omitted and formatting altered).

     Additionally, following an adjudication of dependency, this Court has

explained:

     If the court finds that the child is dependent, then the court may
     make an appropriate disposition of the child to protect the child’s
     physical, mental and moral welfare, including allowing the child to
     remain with the parents subject to supervision, transferring
     temporary legal custody to a relative or a private or public agency,
     or transferring custody to the juvenile court of another state. 42
     Pa.C.S. § 6351(a).

     However, even after a child has been adjudicated dependent, a
     court may not separate that child from his or her parent unless it
     finds that the separation is clearly necessary. 42 Pa.C.S. §
     6301(b)(3). Such necessity is implicated where the welfare of the


                                    -7-
J-S27020-22


      child demands that he or she be taken from his or her parents’
      custody. Clear necessity is established when the court determines
      that alternatives are not feasible.

In re N.S., 237 A.3d 546, 550-51 (Pa. Super. 2020) (some citations omitted

and formatting altered); see also In re A.C., 237 A.3d 553, 565 (Pa. Super.

2020).

      In applying the clear and convincing evidence standard, our Courts have

stated that suspicions, innuendo, and conjecture are insufficient. See, e.g.,

In re N.B.-A., 224 A.3d 661 (Pa. 2020); see also In re J.M., 166 A.3d 408

(Pa. Super. 2017). In J.M., this Court reversed a trial court order finding that

the child had been abused. Specifically, the J.M. Court noted that although

there was evidence that the child had a broken arm, the doctor had testified

that it was a common accidental injury for children of that age. Id., 166 A.3d

at 412, 427. Further, the Court explained that “suspicions are not a substitute

for clear and convincing evidence.” Id. at 427 (citation omitted). Therefore,

the Court concluded that “[a]lthough the trial court was free to rely on its

findings about [the m]other’s testimony, it could not, as a matter of law, find

that the [c]hild was abused solely on that basis.” Id.; see also N.B.-A., 224

A.3d at 672 (noting that “although we are troubled by [m]other’s initial false

statements to CHOP regarding the male residents of her household, those

statements in and of themselves are insufficient to establish, under a clear

and convincing evidence standard, that, prior to the time she made those

statements, [m]other knew or should have known of a danger posed to [c]hild

by [s]tepbrother, or that [m]other disregarded warning signs of potential

                                     -8-
J-S27020-22



abuse. To conclude otherwise would be mere conjecture” (emphasis

added)).

      The general rule about lay opinion for medical conditions is “a lay

witness may testify about the apparent physical condition of a person.

However, they are barred from testifying to the existence or non-existence of

a disease, the discovery of which requires the training and experience of a

medical expert.” In re Involuntary Commitment of Barbour, 733 A.2d

1286, 1288 (Pa. Super. 1999) (citation omitted).        However, a witness can

offer a lay opinion about intoxication if it is based on the witness’s personal

knowledge and observations.      See Commonwealth v. Bowser, 624 A.2d

125, 133 (Pa. Super. 1993).

      Instantly, the trial court determined that Child was without proper care

and control due to Mother’s continued use of controlled substances and the

September 10, 2021, incident in which Child found Mother unresponsive. See

Trial Ct. Op. at 6. Specifically, the trial court explained:

      The GPS report further alleged that Mother used PCP earlier that
      day, and that Mother had a history of using PCP. Ms. Jones
      testified that the GPS report was valid and named Mother as the
      responsible party. When Ms. Jones spoke to Mother about the
      allegations in the GPS report, Mother admitted to using PCP and
      “other drugs.” Mother also admitted to CUA case manager, Ms.
      Sharpton, that she used drugs. When Ms. Sharpton asked Mother
      about her drug of choice, Mother stated that she “uses all of
      them.” Mother’s history of substance abuse was also confirmed
      by [Child] and Maternal Aunt. While Mother did not disclose any
      history of mental health issues, Ms. Jones expressed that based
      on her conversations with Mother, she had concerns regarding
      Mother’s mental health as well as drug and alcohol use because of



                                      -9-
J-S27020-22


      Mother’s slurred speech and inability to form sentences or hold a
      conversation.

      The allegations in the valid GPS report greatly concern this court.
      This court has concerns with Mother’s ability to provide adequate
      care for [Child] given her history of substance use, being found
      unresponsive and the report of being positive for PCP. This court
      found that Mother’s substance use impacted her ability to provide
      adequate parental care to [Child] and placed [Child’s] safety and
      well-being at risk.

      After hearing the evidence presented, this court found that DHS
      met its burden by clear and convincing evidence that [Child] was
      a dependent child pursuant to 42 Pa.C.S. § 6302(1) and was
      without proper parental care. Such proper parental care was not
      immediately available due to the concerns involving Mother’s
      ongoing substance abuse as well as mental health. This court did
      not find Mother’s testimony denying the allegations in the GPS
      report to be credible. The testimony heard was clear and
      convincing that [Child’s] health and safety was at risk, and thus
      [Child] was adjudicated dependent.

Id. at 6-7 (some formatting altered).

      We reiterate that Mother waived her challenge to the admission of

hearsay evidence but note that DHS must still prove its case by producing

evidence that is “so clear, direct, weighty, and convincing as to enable the

trier of facts to come to a clear conviction, without hesitancy, of the truth of

the precise facts in issue.” See A.B., 63 A.3d at 349 (citation omitted).

      In support of its dependency petition, DHS presented its GPS report

stating that Mother had been taken to the hospital after Child discovered

Mother unconscious and called 911.       DHS also presented testimony from

caseworkers who stated that Mother tested positive for PCP at the hospital,

that Mother appeared to be suffering from mental health issues. Caseworkers

also testified that Mother had slurred speech and appeared to be intoxicated.

                                     - 10 -
J-S27020-22



DHS did not present any hospital reports, medical reports, or expert witnesses

to establish that Mother had tested positive for PCP at the hospital or at any

other time. See, e.g., Pa.R.E. 702.

       Likewise, there was no report or expert testimony establishing that

Mother was struggling with mental health issues, or that she was diagnosed

or treated by a qualified professional for any mental illness.       Competent

medical expert testimonial or documentary evidence of mental health

diagnosis and treatment rather than lay testimony would be required pursuant

to Pa.R.E. 702 to support the trial court’s conclusions that Mother had a history

of mental health issues.        See id.; see also Barbour, 733 A.2d at 1288.

Similarly, the record did not establish that Mother had PCP in her system and

any testimony to this effect, absent more, amounted to “mere conjecture.”

See, e.g., N.B.-A., 224 A.3d at 672.

       However, DHS caseworkers were permitted to provide their lay opinion

regarding Mother’s slurred speech and intoxicated state, although they could

not testify regarding her mental health or any diagnosis regarding her mental

health. See Bowser, 624 A.2d at 133. Additionally, it was proper for the

trial court to consider the evidence in the GPS report that Mother, Child, and

Maternal Aunt all confirmed Mother’s history of drug addiction. 4 N.T. Hr’g,

3/17/22, 9-11, 17; see also Barbour, 733 A.2d at 1288; see also Bowser,

624 A.2d at 133. However, there is no indication in the GPS report that either
____________________________________________


4As noted above, Maternal Aunt was present and available to testify at the
hearing but was not called as a witness by either party.

                                          - 11 -
J-S27020-22



Child or Maternal Aunt was aware that Mother took PCP the day of the incident.

Additionally, the trial court noted Mother’s testimony regarding the allegations

in the direct report, her changing story, and specifically found her testimony

not credible. See Trial Ct. Op. at 7.

      When examining all of the evidence presented at the hearing, we

reiterate that the trial court’s primary concern should be the health and safety

of the child. See R.P., 957 A.2d at 1220. Accordingly, following our review,

we conclude that the record supports the trial court’s findings. See A.B., 63

A.3d at 349. As noted by the trial court, DHS presented clear and convincing

evidence that Mother’s substance use placed Child’s safety and well-being at

risk and caused Child to be without proper parental care or control. See Trial

Ct. Op. at 6-7. Further, because Mother’s substance use was ongoing, the

trial court properly concluded that Mother was not able to immediately provide

proper care for Child. See 42 Pa.C.S. § 6302; A.B., 63 A.3d at 349. Finally,

to the extent Mother challenges the credibility of DHS’s witnesses, we decline

to reweigh the evidence or interfere with the trial court’s credibility

determinations.   See N.B., 260 A.3d at 245 (noting that our standard of

review requires us to accept the credibility determinations of the trial court if

they are supported by the record); see also M.G. & J.G., 855 A.2d at 73-74

(noting that the trial court is free to make credibility determinations and

resolve conflicts in the evidence). Therefore, the trial court did not abuse its

discretion by adjudicating Child dependent. See N.B., 260 A.3d at 245.




                                     - 12 -
J-S27020-22



                     Removal and Reasonable Efforts

      Mother combines her third and fourth issues in her brief, and we address

them together for ease of analysis. Mother’s Brief at 13-14. First, Mother

argues that the trial court committed an error of law and abused its discretion

when finding that removal was in Child’s best interest. Mother argues that

removal was not in Child’s best interests because Child wants to see Mother

but feels uncomfortable asking to do so, and that removal is “severing the

bond between the Child and Mother.” Id. at 14. Additionally, Mother contends

that there was no evidence of reasonable efforts to prevent the need for the

removal of Child from Mother’s home and argues that Child was removed

solely due to unsubstantiated allegations of Mother’s drug use. Id. at 13-14.

      We reiterate that this Court has explained that if a child is adjudicated

dependent, the trial court may make an appropriate disposition to protect the

child’s welfare, including removal from a parent’s custody. N.S., 237 A.3d at

550-51. The standard for removal is also clear and convincing evidence. Id.

      Additionally, prior to removing a child from his home, the trial court

must also find that DHS made “reasonable efforts . . . prior to the placement

of the child to prevent or eliminate the need for removal of the child from his

home . . . .” 42 Pa.C.S. § 6351(b)(2). This Court has observed that

      neither federal nor Pennsylvania law defines “reasonable efforts.”
      Notwithstanding the lack of a legal definition, we discern the
      following from prior cases. Because the focus of the Juvenile Act
      is on the dependent child, as opposed to parents, any services for
      parents must directly promote the best interests of the child. By
      requiring only “reasonable efforts” to reunify a family, the statute
      recognizes that there are practical limitations to such efforts. It

                                     - 13 -
J-S27020-22


      is not sufficient for the court to find simply that an action will
      promote family reunification; the court must also determine
      whether the action constitutes a reasonable effort towards
      reunification. This Court has stressed that the agency is not
      expected to do the impossible and is not a guarantor of the
      success of the efforts to help parents assume their parental duties.

In re C.K., 165 A.3d 935, 941-42 (Pa. Super. 2017) (citations and footnote

omitted, formatting altered, emphasis in original).

      Here, the trial court concluded that Child’s continued presence in

Mother’s home “would be contrary to his safety and welfare” in light of “the

allegations in the GPS report involving Mother’s current substance use and the

ongoing concerns for [Child’s] safety and welfare in Mother’s care . . . .” Trial

Ct. Op. at 9. Further, with regard to DHS’s efforts to prevent removal, the

trial court explained that DHS developed a safety plan when Child was placed

in kinship care with his Maternal Aunt.       Id. at 9.   However, “Mother was

provided a copy of the safety plan but refused to sign consent forms for DHS.”

Id.

      Following our review, we conclude that the record supports the trial

court’s determinations. See N.B., 260 A.3d at 245. Based upon Mother’s

alleged issues with drug use, supported by the clear and convincing evidence

of the record, the trial court appropriately determined that Child’s removal

from the home was the outcome best suited “to the protection and physical,

mental, and moral welfare of the child” and was in Child’s best interests. See

A.C., 237 A.3d at 565 (citations omitted).




                                     - 14 -
J-S27020-22



      Further, the record reflects that DHS prepared a safety plan for Child,

but Mother refused to sign the consent forms or the safety plan. Pennsylvania

courts do not expect DHS to do the impossible where, for example, a parent

refuses to cooperate with efforts to establish a safety plan. See, e.g., C.K.,

165 A.3d at 942.          Therefore, the record supports the trial court’s

determination that DHS had made reasonable efforts to prevent removal of

Child from Mother’s care. See id.; A.B., 63 A.3d at 349-50. Accordingly, we

affirm.

      Order affirmed.

      Judge Stabile concurs in the result.

      Judge Sullivan concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/2022




                                    - 15 -